Citation Nr: 0202986	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  99-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service with the Philippine Scouts 
from June 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the VA Manila, 
Republic of the Philippines Regional Office (RO).  That 
decision denied the veteran legal entitlement for a 
nonservice-connected disability or "old age" pension.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The appellant's only documented service was with the 
Philippine Scouts from June 1946 to April 1949.

3.  The appellant does not have qualifying "active service" 
for purposes of VA pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.6, 3.8, 3.9, 
3.203 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to basic eligibility for VA nonservice-
connected pension benefits and complied with the VA's 
notification requirements.  The RO supplied the appellant 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the Certificate of Military 
Records by the service department, dated January 1999, the 
appellant's honorable discharge certificate, an April 1949 
commendation from the Philippine Scouts, a certificate of 
proficiency as an automotive mechanic dated February 1948, a 
Separation Qualification Record from the United States Army, 
and the appellant's statements and testimony before a hearing 
officer at a hearing held at the RO in November 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the appellant for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Factual Background

The appellant's honorable discharge certificate indicated 
that he had service from June 1946 to April 1949.  A 
Certification of Military Records from the service 
department, the United States Army, dated January 1999, 
confirms that the veteran had service from June 1946 to April 
1949 with the Philippine Scouts.  There is no evidence of 
record showing any re-characterization of the appellant's 
status by the service department since that time.

In the appellant's notice of disagreement (NOD) he indicated 
that he was also a member of the Philippine Commonwealth Army 
inducted into service of the United States Armed Forces Far 
East (USAFFE).  In addition, the appellant indicated that he 
may also have been a member of the U.S. Maritime Service.  In 
October 1999, the RO sent the appellant a letter informing 
him of the documents he would need to submit to the RO to 
verify such service.  In response to the RO's letter the 
appellant submitted his honorable discharge certificate, an 
April 1949 commendation from the Philippine Scouts, a 
certificate of proficiency as an automotive mechanic dated 
February 1948, and a Separation Qualification Record from the 
United States Army.  The RO noted that the documents 
submitted all referred to the veteran's service with the 
Philippine Scouts.

The appellant testified at a hearing held at the RO before a 
hearing officer in November 2000.  The appellant testified 
that he did not think there was a need for him to submit more 
evidence since the denial of his claim was based on no 
qualifying service.  He indicated that he still wanted to 
pursue his appeal and hoped for favorable consideration.

In October 2001, the RO sent the veteran another letter 
informing him of the documents he would need to submit to the 
RO to verify additional service.  The appellant did not 
respond to this letter.

III.  Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 3.1, 3.6.  The 
law authorizes the payment of nonservice-connected disability 
pension to a veteran of a war who has the requisite service 
and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521.

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and re-enlistments of Philippines Scouts in the 
Regular Army between October 6, 1945 and June 20, 1947, 
inclusive, were made under the provisions of Pub. L. 190 as 
it constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8(b).  In effect, those persons 
with such service are not entitled to nonservice-connected VA 
disability pension benefits.  Id; Cacalda v. Brown, 9 Vet. 
App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine, and the information contained therein accurate.  
38 C.F.R. § 3.203(a).

IV.  Analysis

The appellant has service in the Philippine Scouts from June 
1946 to April 1949, as verified by the service department, 
the United States Army.  The United States Court of Appeals 
for Veterans Claims (Court) has held that findings by a 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  Therefore, the Board finds that the service 
department's determination that the appellant had service 
with the Philippine Scouts from June 1946 to April 1949 is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.

The appellant has no other qualifying service, as evidenced 
by the service department records.  Thus, the appellant's 
service falls into the service period with the Philippine 
Scouts that is deemed not to be active military service.  See 
38 C.F.R. § 3.8(b).  Therefore the appellant is not entitled 
to nonservice-connected pension.  Cacalda, 9 Vet. App. at 
265-66.

While the Board acknowledges the appellant's argument that 
his military service should entitle him to VA pension 
benefits, the law is dispositive of this issue.  The Board is 
bound by the service department's findings as to the 
appellant's service, which do not establish that the 
appellant served on active duty in the United States Armed 
Forces.  See Duro, supra.  Therefore, the service does not 
provide the appellant basic eligibility for nonservice-
connected pension.  Accordingly, the appellant's claim for VA 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

